Order entered July 29, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00401-CV

                   FINANCE OF AMERICA REVERSE, LLC, Appellant

                                                V.

                                 CELIA A. HOPKEN, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-16418

                                            ORDER
       In accordance with our June 25, 2019 order, appellant has filed a status report regarding

settlement. Appellant informs the Court the parties continue to finalize the logistics of the

settlement terms, and it anticipates the settlement will be completed by August 16, 2019.

       Based on the status report, we ORDER appellant to file, no later than August 26, 2019,

either a motion to dismiss the appeal or a second status report.

                                                       /s/   BILL WHITEHILL
                                                             JUSTICE